Citation Nr: 1212708	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected traumatic cataract of the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected left eye traumatic cataract.  However, the Board finds that further development is required before the Veteran's claim may be adjudicated.

During his February 2011 Board hearing, the Veteran testified that he has perceived a decrease in his left eye visual acuity since his service-connected left eye disorder was last assessed for VA purposes in March 2009 and that he had recently been prescribed new corrective lenses because of his worsening vision.  Hearing Tr. at 2-3, 5.  Given the Veteran's report, a new VA examination must be obtained.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (noting that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).

As noted, the Veteran testified that he had received VA ophthalmologic treatment within the six months prior to the date of the hearing and that he had been prescribed new corrective lenses at that time.  Hearing Tr. at 2-3.  As the Veteran's VA treatment records were last associated with the Veteran's claim in August 2009, this reported 2010 ophthalmologic treatment is not of record.  Thus, the Veteran's VA treatment records from August 2009 to the present should be obtained.  Furthermore, there appears to be a gap in the VA treatment of record from October 2007 to November 2008; thus, any VA treatment from this period that is not of record should be obtained, as well.  The Board notes that while the Veteran is an Arkansas resident, it appears that he receives his VA treatment from the VA Medical Center (VAMC) in Memphis, Tennessee.  Therefore, the Veteran's outstanding VA treatment records from this medical facility should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Memphis VAMC from October 2007 to November 2008 and from August 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected left eye traumatic cataract.  The examiner should review the Veteran's claims file in conjunction with the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All relevant testing and diagnostic studies should be performed and all clinical findings reported in detail.

3.  Then, readjudicate the Veteran's initial increased rating claim for a left eye traumatic cataract.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2011).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


